DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 16, 2022 has been considered.

Claim Objections

Claims 1, 4, and 9 are objected to because of the following informalities:
Claim 1, after “area and height of” (lines 9, 14) should insert – of the peak – (see paragraph 0031).
Claim 4, “the average values are used as the set” (line 7) seems redundant and should be deleted (see lines 3-4).
Claim 9, after “area and height of” (lines 10, 16) should insert – of the peak -- (see paragraph 0031).
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “analysis part” (claims 9, 10). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:s 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9, “a step of calculating an area and a height of the chromatogram of the internal standard material … to determine a corresponding peak start time and a corresponding peak end time of the chromatogram of the target analyte” is not described in the original disclosure. For example, paragraph 0031 discloses “the retention time of a peak start point 111 and a peak end point 112 of the internal standard material is set as the retention time of a peak start point 121 and a peak end point 122 of the target analyte, and the area and the height of the peak is calculated, which is a method of the example.” That is, the retention time of the peak start point 121 and the peak end point 122 of the target analyte is set by the retention time of a peak start point 111 and a peak end point 112 of the internal standard material, but not by the calculated area and the height of the peak (of the internal standard material).
Claims 1 and 9, “calculating a measurement value of the chromatogram of the target analyte by using the calculated area and height of the chromatogram of the internal standard material” is not described in the original disclosure. For example, paragraph 0036 discloses “[t]he area and height are calculated from the chromatogram of the target analyte by using the retention time of the peak start point and the peak end point of the internal standard material (also see Fig. 1), whereby the measurement value can be calculated even when it is difficult to detect the peak of the target analyte.” Accordingly, the measurement value is calculated using the calculated area and height of the chromatogram of the target analyte, rather than the calculated area and height of the chromatogram of the internal material.                                                                                                                   
Claims 2-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2, the specification does not describe the subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to calculate “one set comprising one of said detected peak start times and a corresponding one of said detected peak end times of the internal standard material is … from one of the obtained plurality of peak start times and the obtained plurality of peak end times of the internal standard material”.
Claim 10, the specification does not describe the subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “calculate one set comprising one peak start time and a corresponding peak end time from the obtained plurality of peak start points and the plurality of peak end points”.
For example, paragraph 0035 discloses “[b]ased upon the peak start time 813 and the peak end time 814 obtained by the peak range detection part 802, … peak calculation is performed in the peak calculation part 804 (S15). Fig. 8 discloses that the peak calculation part 804 outputs area and height values of the peak. Peak calculation part 804 does not calculate/output “one set comprising one peak start time and a corresponding peak end time” based on the peak start time 813 and the peak end time 814.

Prior Art Note

Claims 1-12 do not have prior art rejections.
The combination as claimed wherein a chromatography-mass spectrometry method and spectrometer comprising calculating a measurement value of the chromatogram of the target analyte by using the calculated area and height of the chromatogram of the internal standard material in the absence of a detected peak of the chromatogram of the target analyte (claims 1, 9) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive.
With regard to the rejections under 35 USC 112(a) for failing to comply with the enablement requirement, Applicants argue “[w]ithout acceding to the rejection, by this Amendment, base Claim 1, from which Claim 2 depends, and base Claim 9, from which Claim 10 depends, have been amended to recite with greater particularity features in connection with the claimed “calculate” limitations to which Claims 2 and 10 refer.”
Examiner’s position is that amendments to base Claim 1, from which Claim 2 depends, and base Claim 9, from which Claim 10 depends do not change the fact that claims 2 and 10 recite limitations that are not enabled by the specification.
Claim 2 recites “one set comprising one of said detected peak start times and a corresponding one of said detected peak end times of the internal standard material is selected or calculated from one of the obtained plurality of peak start times and the obtained plurality of peak end times of the internal standard material”.
Claim 10 recites “select or calculate one set comprising one peak start time and a corresponding peak end time from the obtained plurality of peak start points and the plurality of peak end points”.
The above limitations are not enabled by the specification (see, e.g., paragraph 0035, Fig. 8). For example, paragraph 0035 discloses “[b]ased upon the peak start time 813 and the peak end time 814 obtained by the peak range detection part 802, … peak calculation is performed in the peak calculation part 804 (S15). Fig. 8 discloses that the peak calculation part 804 outputs area and height values of the peak. Peak calculation part 804 does not calculate/output “one set comprising one peak start time and a corresponding peak end time” based on the peak start time 813 and the peak end time 814. 
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto (US 2020/0309747) discloses a biological sample automatic analysis system (Title, Abstract).  Yamamoto further discloses calculating the concentration value of the compound based on the area value and the height value of the peaks observed in the chromatogram (paragraph 0065, lines 13-15). However, Yamamoto does not disclose calculating the concentration of the chromatogram of the target analyte by using the calculated area and height of the chromatogram of the internal standard material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        December 5, 2022